979 A.2d 330 (2009)
200 N.J. 261
In the matter of Elliot H. GOURVITZ, an Attorney at Law.
D-114 September Term 2008.
Supreme Court of New Jersey.
September 10, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-326, concluding that ELLIOT H. GOURVITZ of SHORT HILLS, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 1.5(a) (a lawyer's fee shall be reasonable), RPC 1.16(d) (a lawyer must take reasonable steps upon termination of representation to protect a client's interests, including refunding any advance payment of fee that has not been earned or incurred), and RPC 8.4(a) (a lawyer shall not violate or attempt to violate the Rules of Professional Conduct), and good cause appearing;
It is ORDERED that ELLIOT H. GOURVITZ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.